      Case 2:20-cv-02470-WBS-JDP Document 16-9 Filed 12/29/20 Page 1 of 3



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     [proposed] ORDER NUMBER TWO
17   individually and as parent of K.M. and J.S.,           GRANTING PETITIONERS’ MOTION FOR
                                                        )   PRELIMINARY INJUNCTION
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )   Date:        February 22, 2021
20                                                      )   Time:        1:30 PM
                                                        )   Courtroom:   5
21          v.                                          )   Judge:       William B. Shubb
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                                 -1-
                    [proposed] ORDER NUMBER TWO GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-9 Filed 12/29/20 Page 2 of 3



 1          This matter is before the Court on Petitioners’ Motion for a Preliminary Injunction, or in the
 2 alternative Request for Order to Show Cause. Having considered the motion, including Petitioners’
 3 Memorandum of Law, supporting evidence, matters subject to judicial notice, and Respondent’s
 4 opposition thereto, and having further considered: (1) the likelihood that Petitioners will succeed on
 5 the merits of their claims; (2) the likelihood that Petitioners will suffer irreparable injury absent an
 6 injunction; (3) whether injunctive relief would substantially harm Respondent; and (4) whether the
 7 public interest would be furthered by an injunction, this Court concludes that Petitioners are entitled
 8 to preliminary injunctive relief. The Court finds that Petitioners have satisfied all of the above
 9 elements of proof.
10          THEREFORE pursuant to Federal Rule of Civil Procedure 65, Petitioners’ Motion is
11 GRANTED.

12          The Court finds:
13      1. Because vaccinology is devoid of safety studies comparing the vaccinated to true
14          unvaccinated controls, all vaccination is experimental. Covid-19 vaccination is openly
15          experimental. Many Americans are unknowing participants of a mass medical experiment
16          being conducted without consent.
17      2. Vaccines are unavoidably unsafe as injury and death can result from side effects that are
18          unavoidable even though the vaccine may be properly prepared and accompanied by proper
19          directions and warnings. See e.g., 42 USCS § 300aa-22; Code of Federal Regulations,

20          Restatement of Torts, (Second) 402A (k) ("Unavoidably Unsafe"). The United States
21          Supreme Court has opined on this classification in Bruesewitz v. Wyeth LLC, 562 U.S. 223,
22          234, 251 (2011).
23
                    Preliminary Injunction
24
            Accordingly, Respondent is hereby enjoined, until such time as the Court enters judgment
25
     on the Petitioners’ claims for relief, as follows:
26
                A. Within the United States of America and its territories, any laws, regulations, or
27
                    policies, which purport to place in any branch of government or any agency thereof,
28
                                                  -2-
                     [proposed] ORDER NUMBER TWO GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-9 Filed 12/29/20 Page 3 of 3



 1                 whether federal, state, county, city, or otherwise the power to waive the people's
 2                 right to informed consent/refusal with regard to human medical experimentation in
 3                 the form of any vaccine in Stage 1-4 trial(s), or which otherwise purports to broadly
 4                 authorize any form of such human medical experimentation without informed
 5                 consent/refusal, is hereby declared unenforceable.
 6              B. Any laws, regulations, or policies, purporting to authorize any form of discrimination
 7                 against any Citizen, whether in the form of denial of educational opportunities,
 8                 employment, travel, or any other common right, which is based solely upon their
 9                 refusal to consent to experimental medical intervention in the form of vaccination,
10                 are repugnant to the U.S. Constitution and are therefore unenforceable.
11              C. The legal burden has shifted to Respondent to numerically prove that benefits of

12                 vaccine exposure, at any level of exposure, currently outweigh the short-term and
13                 long-term risks associated with vaccine exposure.
14                 Limitation
15          This Order shall not apply to any of the following:
16          A. Lawfully incarcerated and institutionalized individuals lacking the right or ability to
17 meaningfully provide informed consent/refusal; and
18          B. Courts of law issuing individualized court orders specific to one individual, provided the
19 court order applies strict scrutiny following a hearing affording due process of law to the individual

20 affected.
21 DONE AND ORDERED this __ day of ______, 2021,
22                                         _________________________________
23
                                           Hon. ____________________________
24                                         UNITED STATES DISTRICT JUDGE

25
26
27
28
                                                 -3-
                    [proposed] ORDER NUMBER TWO GRANTING PRELIMINARY INJUNCTION
